In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 

No. 16‐3863 
MEDICAL COLLEGE OF WISCONSIN AFFILIATED HOSPITALS, INC., 
                                      Plaintiff‐Appellant, 

                                  v. 

UNITED STATES OF AMERICA, 
                                                 Defendant‐Appellee. 
                      ____________________ 

             Appeal from the United States District Court 
                for the Eastern District of Wisconsin. 
              No. 14‐C‐1477 — C.N. Clevert, Jr., Judge. 
                      ____________________ 

       ARGUED APRIL 10, 2017 — DECIDED APRIL 25, 2017 
                  ____________________ 

   Before EASTERBROOK, ROVNER, and SYKES, Circuit Judges. 
    EASTERBROOK,  Circuit  Judge.  Medical  College  of  Wiscon‐
sin,  a  nonprofit  corporation,  received  a  refund  of  Social  Se‐
curity (FICA)  taxes after  the Internal  Revenue Service ruled 
that medical residents were exempt from them until April 1, 
2005.  (A  regulation  governing  later  periods  requires  hospi‐
tals to pay FICA taxes on residents’ salaries. See Mayo Foun‐
dation  for  Medical  Education  &  Research  v.  United  States,  562 
2                                                                 No. 16‐3863 

U.S.  44  (2011).)  The  IRS  added  to  the  refund  approximately 
$13 million in interest but later demanded $6.7 million back, 
informing  Medical  College  that  it  had  used  too  high  a  rate. 
Medical  College  returned  the  money  and  filed  this  suit  un‐
der  28  U.S.C.  §1346(a)(1),  asking  to  have  the  disputed  sum 
restored. See also 26 U.S.C. §7422. The district court rejected 
its  request,  2016‐2  U.S.  Tax  Cas.  (CCH)  ¶50,409  (E.D.  Wis. 
Sept. 14, 2016), precipitating this appeal. 
   The  parties’  dispute  arises  from  26  U.S.C.  §6621,  which 
begins: 
     (a) General rule. 
         (1)  Overpayment  rate.  The  overpayment  rate  established 
         under this section shall be the sum of— 
               (A) the Federal short‐term rate determined under sub‐
               section (b), plus 
               (B) 3 percentage points (2 percentage points in the case 
               of a corporation). 
         To the extent that an overpayment of tax by a corporation for 
         any  taxable  period  (as  defined  in  subsection  (c)(3),  applied 
         by  substituting  “overpayment”  for  “underpayment”)  ex‐
         ceeds  $10,000,  subparagraph  (B)  shall  be  applied  by  substi‐
         tuting “0.5 percentage point” for “2 percentage points”. 

The IRS initially paid Medical College interest at the federal 
short‐term rate plus 3 percentage points under §6621(a)(1)(B) 
but  then  decided  that  interest  should  be  paid  at  the  short‐
term  rate  plus  2  percentage  points  for  the  first  $10,000  and 
0.5 percentage points for the rest. Medical College contends 
that  the  IRS  got  it  right  the  first  time,  because,  in  light  of 
subsection  (c),  a  nonprofit  is  not  the  sort  of  corporation  to 
which paragraph (a)(1)(B) refers. 
No. 16‐3863                                                                      3 

   Subsection (c) reads: 
   (c)  Increase  in  underpayment  rate  for  large  corporate  under‐
   payments. 
       (1) In general. For purposes of determining the amount of in‐
       terest payable under section 6601 on any large corporate un‐
       derpayment for periods after the applicable date, paragraph 
       (2) of subsection (a) shall be applied by substituting “5 per‐
       centage points” for “3 percentage points”. 
       (2) Applicable date. For purposes of this subsection— 
             (A) In general. The applicable date is the 30th day after 
             the earlier of— 
                 (i) the date on which the 1st letter of proposed de‐
                 ficiency which allows the taxpayer an opportunity 
                 for  administrative  review  in  the  Internal  Revenue 
                 Service Office of Appeals is sent, or 
                 (ii)  the  date  on  which  the  deficiency  notice  under 
                 section  6212  is  sent.  The  preceding  sentence  shall 
                 be applied without regard to any such letter or no‐
                 tice which is withdrawn by the Secretary. 
             (B) Special rules. 
                 (i)  Nondeficiency  procedures.  In  the  case  of  any 
                 underpayment  of  any  tax  imposed  by  this  title  to 
                 which  the  deficiency  procedures  do  not  apply, 
                 subparagraph  (A)  shall  be  applied  by  taking  into 
                 account any letter or notice provided by the Secre‐
                 tary which notifies the taxpayer of the assessment 
                 or proposed assessment of the tax. 
                 (ii)  Exception  where  amounts  paid  in  full.  For 
                 purposes  of  subparagraph  (A),  a  letter  or  notice 
                 shall  be  disregarded  if,  during  the  30‐day  period 
                 beginning  on  the  day  on  which  it  was  sent,  the 
                 taxpayer  makes  a  payment  equal  to  the  amount 
                 shown  as  due  in  such  letter  or  notice,  as  the  case 
                 may be. 
4                                                              No. 16‐3863 

                 (iii) Exception for letters or notices involving small 
                 amounts. For purposes of this paragraph, any let‐
                 ter or notice shall be disregarded if the amount of 
                 the  deficiency  or  proposed  deficiency  (or  the  as‐
                 sessment  or  proposed  assessment)  set  forth  in 
                 such  letter  or  notice  is  not  greater  than  $100,000 
                 (determined by not taking into account any inter‐
                 est, penalties, or additions to tax). 
       (3) Large corporate underpayment. For purposes of this sub‐
       section— 
             (A)  In  general.  The  term  “large  corporate  underpay‐
             ment”  means  any  underpayment  of  a  tax  by  a  C  cor‐
             poration for any taxable period if the amount of such 
             underpayment for such period exceeds $100,000. 
             (B) Taxable period. For purposes of subparagraph (A), 
             the term “taxable period” means— 
                 (i) in the case of any tax imposed by subtitle A, the 
                 taxable year, or 
                 (ii) in the case of any other tax, the period to which 
                 the underpayment relates. 

Most of subsection (c) is irrelevant to the computation of in‐
terest  under  subsection  (a).  True,  subsection  (a)  absorbs  the 
definition of “taxable period” from paragraph (c)(3), but that 
definition does not assist Medical College. 
     Medical  College  sees  greater  significance  in  subsection 
(c).  It  points  to  subparagraph  (c)(3)(A),  which  defines  the 
term  “large  corporate  underpayment”  as  an  underpayment 
of  more  than  $100,000  by  a  “C  corporation.”  According  to 
Medical  College,  nonprofit  corporations  are  not  C  corpora‐
tions. (We indulge that assumption in this opinion, though it 
is hard to reconcile with 26 U.S.C. §1361(a)(2), which defines 
as a C corporation every corporation that is not an S corpora‐
tion.) That “C corporation” excludes not‐for‐profit entities is 
No. 16‐3863                                                            5 

significant,  Medical  College  insists,  because  reading  the 
word “corporation” in subsection (a) to mean C corporation 
would entitle all nonprofit corporations to the higher rate of 
interest  called  for  by  paragraph  (a)(1).  Two  other  courts  of 
appeals have considered this line of argument; both have re‐
jected it. Maimonides Medical Center v. United States, 809 F.3d 
85  (2d  Cir.  2015);  United  States  v.  Detroit  Medical  Center,  833 
F.3d 671 (6th Cir. 2016). Medical College wants us to disagree 
with these decisions, but we find them persuasive. 
     The  cornerstone  of  Medical  College’s  argument  is  that 
one word means the same thing throughout a statutory sec‐
tion.  See  Antonin  Scalia  &  Bryan  A.  Garner,  Reading  Law 
Canon 25 (2012). Scalia and Garner call this canon the “Pre‐
sumption of Consistent Usage”; Medical College prefers the 
Latin  in  pari  materia.  Either  way,  the  contention  is  that  if 
“corporation”  means  “for‐profit  corporation”  in  subsection 
(c),  then  “corporation”  means  the  same  thing  throughout 
§6621  even  though  in  other  parts  of  the  Internal  Revenue 
Code—as  indeed  in  other  titles  of  the  United  States  Code, 
such  as  the  diversity  jurisdiction  of  28  U.S.C.  §1332(a)—an 
incorporated nonprofit entity is a “corporation.” 
    At least two things are wrong with this line of argument. 
    First,  subparagraph  (c)(3)(A)  does  not  define  the  word 
“corporation.” It defines the phrase “large corporate under‐
payment.”  That  phrase  doesn’t  contain  the  noun  “corpora‐
tion,” and the use of “corporate” as an adjective does not tell 
us anything about the kind of corporation involved. The rest 
of that subsection tells us that the phrase as a whole means 
an underpayment of more than $100,000 by a C corporation, 
but this does not say or imply that every reference to “corpo‐
ration” in all of §6621 means “C corporation.” To the contra‐
6                                                          No. 16‐3863 

ry,  the  distinction  between  “corporation”  in  subsection  (a) 
and “C corporation” in subparagraph (c)(3)(A) implies a dif‐
ferent meaning. A presumption that a single word means the 
same  thing  throughout  a  statute  goes  together  with  a  pre‐
sumption that different words mean different things. 
    Second,  paragraph  (c)(3)  tells  us  how  far  its  definitions 
extend. It begins “[f]or purposes of this subsection”—in oth‐
er  words,  subsection  (c),  the  only  part  of  §6621  in  which 
“large  corporate  underpayment”  plays  a  role.  What  Scalia 
and  Garner  call  the  presumption  of  consistent  usage  is  just 
that: a presumption. It is overcome by other indicators, such 
as  a  provision  that  a  definition  covers  just  one  subsection. 
Koons  Buick  Pontiac  GMC,  Inc.  v.  Nigh,  543  U.S.  50  (2004),  is 
among  many  decisions  showing  that  the  Justices  take  seri‐
ously  the  way  statutory  subdivisions  refer  to  each  other. 
Subsection  (a)  likewise  tells  us  exactly  how  much  of  para‐
graph  (c)(3)  is  borrowed:  its  definition  of  “taxable  period”. 
The rest of paragraph (c)(3) pertains to subsection (c) alone. 
    It  follows  from  each  of  these  reasons  that  Medical  Col‐
lege  was  entitled  to  interest  at  the  rate  for  all  corporations. 
This  is  where  matters  now  stand,  so  Medical  College  is  not 
entitled  to  more.  The opinions in  Maimonides Medical Center 
and Detroit Medical Center address these issues in greater de‐
tail. To the extent we have skipped over any of Medical Col‐
lege’s arguments, it is enough to say that we agree with our 
colleagues in the Second and Sixth Circuits. 
                                                             AFFIRMED